Citation Nr: 9911279	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  98-03 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
April 1971.  He served in Vietnam from September 1970 to 
March 1971, and has no awards or decorations specific to 
combat.  

Service connection was denied for a personality disorder in 
an April 1972 rating action.  A rating action denied service 
connection for depressive reaction in January 1974, and a 
statement of the case was issued in February 1974.  The 
claimant failed to file a substantive appeal.  The veteran 
filed a claim for service connection for PTSD in July 1993.  
Service connection was denied for PTSD by rating action in 
July 1995.  A notice of disagreement (NOD) was received 
November 8, 1995, and a SOC was issued in December 1995.  The 
veteran, in letter received March 8, 1996, reported that he 
had not received a SOC, and requested one.  His service 
representative, in a letter dated April 8, 1996, noted that 
he was sent a SOC in December 1995, enclosed was a VA Form 9, 
and he was to file this form no later than July 17, 1996.  
Received from the veteran in October 1996 was a statement to 
the effect his PTSD had increased, he wished to file for an 
increase in compensation, and he reported his recent 
treatment.  The RO, informed the veteran in November 1996 
that his claim for PTSD had not been reopened, that he did 
not perfect an appeal within one year of notification of the 
denial in July 1995, and that new and material evidence was 
required to reopen the claim.  

In regard to the current claim, the RO, in the February 1998 
SOC, provided the laws and regulations for new and material, 
and a decision on the merits.  However, the reasons and bases 
provided in the SOC did not address the threshold question of 
whether new and material evidence had been presented to 
reopen the claim.  The Board has a legal duty to consider the 
new and material issue regardless of the RO's actions.  
Barnett v. Brown, 83 F.3rd 1380 (Fed. Cir. 1996).


REMAND

The veteran reported hospitalization at Nellis in July 1996, 
and a document dated July 16, 1996, noted that the veteran 
was seen for PTSD at Nellis Federal Hospital in July 1996.  
The RO has secured records from Nellis from March 1997, 
however, although the RO has secured a large number of 
treatment records based upon the veteran's reports of care, 
the Board can not identify within those records reports that 
appear to match the reported treatment at Nellis Federal 
Hospital in July 1996.  The evidence of record shows that the 
veteran has been in receipt of Social Security Administration 
(SSA) benefits since at least October 1997.  Medical records 
associated with the SSA claim may contain evidence relevant 
to his claim, and such records have not been secured and 
associated with the claims file.  Murincsak v. Derwinski, 2 
Vet. App. 363, 373 (1992).

While the remand to secure reported records of treatment is 
required, the Board must point out to the appellant that the 
fundamental reason his claim for service connection for PTSD 
has been denied has been the lack of a verified stressor 
incident.  The record shows that the RO has properly notified 
the appellant of the importance of this information, has 
requested that the appellant provide specifics that would 
permit verification of the alleged events (at least twice), 
has secured personnel records to facilitate the search for 
potential verifying information, and has forwarded the 
information the appellant has supplied to what was then 
called the Environmental Support Group (ESG).  The ESG 
responded that they could not verify the alleged incidents 
based on the information supplied.  The Board notes a Binh 
Thuy address appears frequently in the veteran's service 
medical records, and it is not clear whether the reported 
mortar attack on a village, and the death of fellow 
"SeaBees" was in the area of Binh Thuy, or some where else.  
While this case is in remand, it offers the veteran an 
opportunity to provide additional information concerning 
reported stressors in Vietnam.  However such information must 
be specific, to include names, dates, times, places and units 
of assignment in order for the Environmental Support Group 
(ESG) to try to verify events reported by the veteran.

In order to fulfill its statutory duty to assist the veteran 
and adequately develop his claim, the Board believes that 
further development, as specified below, is required.  See 38 
U.S.C.A. § 5107(a).  

1.  The veteran should be permitted to 
submit or identify any other evidence in 
support of his claim.  The RO, with the 
help of the veteran should attempt to 
secure all medical records associated 
with the veteran's SSA disability claim.  
All leads should be followed to their 
logical conclusions.  Additionally, the 
RO should secure all records associated 
with any hospitalization and treatment 
for the veteran at the Nellis Federal 
Hospital, to include any outpatient 
clinic records from July 1996.

2.  The RO should again ask the veteran 
to provide a list of stressors.  The 
veteran must show his unit of assignment 
at the time of the event; the date and 
place of the event; the time, date, 
place, and unit of assignment for any 
friends killed; and whether the village 
that was mortared was adjacent to Binh 
Thuy.  

The Court has made it clear that the 
"duty to assist" is not a one way 
street, and that the claimant can not 
stand idle when the duty is invoked by 
failing to provide important information 
or otherwise failing to cooperate.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991) 
(aff'd on reconsideration, 1 Vet. App. 
460 (1991); Olson v. Principi, 3 Vet. 
App. 480, 483 (1992)

3.  Following the above, if the veteran 
does provide sufficient pertinent 
information concerning reported 
stressors, the RO should submit such 
information to the appropriate authority 
for verification.  If the veteran does 
not respond, or the information is simply 
redundant to the information previously 
provided to the ESG, or is again non-
specific as to dates, places, units of 
assignment and the names of other 
individuals, the RO should inform veteran 
why no further attempt at verification is 
being undertaken.

4.  If, and only if, further information 
is forthcoming as to alleged stressor 
events, the RO should make a 
determination as to whether the veteran 
"engaged in combat with the enemy," and 
if so, whether his accounts of alleged 
stressor events is credible and thus 
satisfactory.  If the claimant does not 
attain the status of the veteran who 
"engaged in combat with the enemy," the 
RO should determine whether there is 
satisfactory evidence from any source 
verifying an alleged event inservice.  If 
the RO determines that any event alleged 
to be a "stressor" is verified, the RO 
should specify the nature of this event 
and then refer the claimant for a new 
psychiatric examination to determine 
whether he has PTSD based upon the 
verified stressor.  If the RO does not 
find that an event alleged as a stressor 
has been verified, the RO need develop 
the case no further.

If the benefit sought on appeal is not granted, the RO should 
issue a supplemental statement of the case.  A reasonable 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






